Appeal from an order of the Supreme Court, Orleans County (James P. Punch, A.J.), entered March 18, 2016. The order, insofar as appealed from, denied in part the motion of plaintiff for partial summary judgment and granted in part the cross motion of defendant for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2016 NY Slip Op 32725 [U] [Sup Ct, Orleans County 2016]).
Present — Peradotto, J.P., Carni, Lindley, Troutman and Scudder, JJ.